Order entered March 15, 2021




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-20-00979-CV

     ASHLEY QUARIAB, INDIVIDUALLY AND AS DERIVATIVELY
       FOR HI-TECH PRECIOUS METALS AND REFINERY, LLC
                   AND AGDE, INC., Appellant

                                      V.

          MAJDI MOHD EL KHALILI, FADI FATHI MEQBEL,
              AND FERAS FATHI MEQBEL, Appellees

               On Appeal from the 68th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-20-02395

                                   ORDER

      In light of the Court’s opinion of this date, we LIFT the stay order of

December 8, 2020 and DISMISS all pending motions for want of jurisdiction.


                                           /s/   ROBERT D. BURNS, III
                                                 CHIEF JUSTICE